DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 16 April 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1 and 10 have been amended.
Claim 9 has been canceled.
Claims 1-8, 10, and 11 are currently pending and have been examined.





Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 7-8, filed 18 May 2022, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 101 rejections have been withdrawn.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 8-9, filed 18 May 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jameel (U.S. Pre-Grant Pub. No. 20130321178), in view of Taylor (U.S. Pre-Grant Pub. No. 20150348178).
In regards to claim 1, Jameel teaches the following limitations:
A car-sharing system for a car-sharing service in which a plurality of vehicles are shared to be used among a plurality of users (Jameel: ¶5-9 disclose of a vehicle sharing system that allows users to rent vehicles from rental companies and/or private owners),
the car-sharing system comprising: a first storage configured to store vehicle schedule information on respective use schedules of the plurality of vehicles; a second storage configured to store parking station schedule information on respective use schedules of a plurality of parking stations arranged in advance for parking the vehicles (Jameel: ¶47, ¶62-65, ¶91, ¶175-176 disclose of a car sharing service wherein the system may store vehicle schedule information and location/zone schedule information in a plurality of memory storage);
a processor programmed to: based on the vehicle schedule information and the parking station schedule information, receive, from a user through a user terminal, a use reservation for a vehicle from among the plurality of vehicles available at a parking station in a vicinity of a departure location of the user during a period desired by the user, and for a parking station from among the plurality of parking stations located in a vicinity of a destination location of the user at which the vehicle can be returned at a time desired by the user (Jameel: ¶39 & ¶48-49 disclose that a user may provide a vehicle use request, via their mobile device, wherein the request corresponds to timeframe that a vehicle is available for pickup nearby the user’s location and able to be dropped off nearby a user’s destination), and
register the use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering the reservation in the central database);
deliver key information for using the vehicle corresponding to the use reservation registered in the vehicle schedule information, to a mobile terminal of the user corresponding to the use reservation (Jameel: ¶119-120, ¶124-125, ¶128, & ¶131-132 disclose delivering key information to a user’s mobile device corresponding to the reservation and the vehicle, to allow the user to unlock and use the vehicle).

Although Jameel teaches of a vehicle sharing system configured to update a central database at server to reflect that a vehicle will be unavailable to other drivers during a rental period (Jameel: ¶5-9, ¶110), Jameel does not explicitly state determining that a user requires a replacement vehicle and creating a use reservation to use a different vehicle.
However, Taylor teaches the following limitations:
determine, based on preset schedule information, that an owner of the vehicle or a person connected with the owner requires a replacement vehicle when the vehicle is subject to the use reservation by the user who is different from the owner or the person connected with the owner (Taylor: ¶12-14 disclose of a vehicle rental system configured to determine that the vehicle the user had intended to use is unavailable and is being used by another user (i.e., vehicle is subject to a use reservation) and determining that the user will instead need a substitute vehicle based on the requested rental timeframe);
automatically make a second use reservation, with respect to a period registered in the vehicle schedule information for the owner of the vehicle or the person connected with the owner to use the vehicle, for the replacement vehicle, the replacement vehicle being different from the vehicle from among the plurality of vehicles, and for a predetermined parking station from among the plurality of parking stations at which said replacement vehicle can be returned within the period (Taylor: ¶12-14, ¶25, ¶31-34, ¶45 disclose of a vehicle rental system configured to determine that the vehicle for the user is unavailable and automatically find and reserve another rental vehicle of similar vehicle class for the requested rental timeframe and rental location);
automatically register the second use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Taylor: ¶12-14, ¶25, ¶31-34, ¶45 disclose of a vehicle rental system configured to register the reservations in the appropriate reservation and vehicle databases); and
deliver key information for using said replacement vehicle to a mobile terminal of the owner of the vehicle or the person connected with the owner (Taylor: ¶37, ¶41, ¶49-50, ¶64-73 disclose that the vehicle rental system is configured to send pertinent information to the user’s mobile device, such as, how to locate vehicle, how to unlock vehicle, where the keys are located, etc.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle rental system, as taught by Taylor, into the system and method of Jameel. One of ordinary skill in the art would have been motivated to make this modification in order to “enable or improve the renting/sub-renting process” (Taylor: ¶60).

Jameel and Taylor go on to teach:
wherein the car-sharing system further comprises: (i) the mobile terminal of the user corresponding to the use reservation, and the mobile terminal of the user corresponding to the use reservation is configured to unlock the vehicle corresponding to the use reservation after receiving the key information for using the vehicle (Jameel: ¶119-120, ¶124-125, ¶128, & ¶131-132 disclose delivering key information to a user’s mobile device corresponding to the reservation and the vehicle, to allow the user to unlock and use the vehicle), or
(ii) the mobile terminal of the owner of the vehicle or the person connected with the owner, and the mobile terminal of the owner of the vehicle or the person connected with the owner is configured to unlock the replacement vehicle after receiving the key information for using said replacement vehicle (Jameel: ¶119-120, ¶124-125, ¶128, & ¶131-132 disclose delivering key information to a user’s mobile device corresponding to the reservation and the vehicle, to allow the user to unlock and use the vehicle. Taylor: ¶37, ¶41, ¶49-50, ¶64-73 disclose that the user’s mobile device may be configured to send a signal to lock/unlock the vehicle).

In regards to claim 2, Jameel and Taylor teach the car-sharing system of claim 1. Jameel and Taylor further teach wherein the processor makes the second use reservation (Taylor: ¶12-14, ¶25, ¶31-34, ¶45 disclose of a vehicle rental system configured to determine that the vehicle for the user is unavailable and automatically find and reserve another rental vehicle of similar vehicle class for the requested rental timeframe and rental location), with respect to the period registered in the vehicle schedule information for the owner of the vehicle or the person connected with the owner to use the vehicle, for a vehicle that is parked at a parking station in the vicinity of a home location of the vehicle as said replacement vehicle, and for a parking station in the vicinity of the home location of the vehicle as the predetermined parking station (Jameel: ¶11, ¶39, ¶46, ¶48-49, ¶55 disclose that a user may provide a vehicle use request, via their mobile device, wherein the request corresponds to timeframe that a vehicle is available for pickup nearby the user’s location and able to be dropped off nearby a user’s destination); and registers the second use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering the reservation in the central database).

In regards to claim 3, Jameel and Taylor teach the car-sharing system of claim 2. Jameel further teaches wherein the processor changes, in response to a request from a user terminal corresponding to the owner of the vehicle or the person connected with the owner, said replacement vehicle of the second use reservation having been registered in the vehicle schedule information with respect to the period for the owner of the vehicle or the person connected with the owner to use the vehicle, to another replacement vehicle being parked in the parking station in the vicinity of the departure location different from the home location of the vehicle during the period (Jameel: ¶112-113 discloses that a user may request to change or cancel a use reservation, therefore, making a use reservation for another vehicle).

In regards to claim 4, Jameel and Taylor teach the car-sharing system of claim 2. Jameel further teaches wherein the processor changes, in response to a request from a user terminal corresponding to the owner of the vehicle or the person connected with the owner, the predetermined parking station of the second use reservation having been registered in the parking station schedule information with respect to the period for the owner of the vehicle or the person connected with the owner to use the vehicle, to a parking station in the vicinity of the destination location different from the home location of the vehicle (Jameel: ¶112 discloses that a user may request to change or cancel a use reservation, therefore, changing the pickup and drop off locations corresponding to the use reservation).

In regards to claim 5, Jameel and Taylor teach the car-sharing system of claim 1. Jameel and Taylor further teach wherein the processor makes the second use reservation (Taylor: ¶12-14, ¶25, ¶31-34, ¶45 disclose of a vehicle rental system configured to determine that the vehicle for the user is unavailable and automatically find and reserve another rental vehicle of similar vehicle class for the requested rental timeframe and rental location), in response to a request from a user terminal corresponding to the owner of the vehicle or the person connected with the owner, with respect to the period registered in the vehicle schedule information for the owner of the vehicle or the person connected with the owner to use the vehicle, for a vehicle being parked at the parking station in the vicinity of the departure location specified in the request as said replacement vehicle, and for a parking station in the vicinity of the destination location specified in the request as the predetermined parking station (Jameel: ¶39 & ¶48-49 disclose that a user may provide a vehicle use request, via their mobile device, wherein the request corresponds to timeframe that a vehicle is available for pickup nearby the user’s location and able to be dropped off nearby a user’s destination); and registers the second use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering the reservation in the central database).

In regards to claim 6, Jameel and Taylor teach the car-sharing system of claim 1. Jameel and Taylor further teach wherein the processor makes the second use reservation (Taylor: ¶12-14, ¶25, ¶31-34, ¶45 disclose of a vehicle rental system configured to determine that the vehicle for the user is unavailable and automatically find and reserve another rental vehicle of similar vehicle class for the requested rental timeframe and rental location), with respect to the period registered in the vehicle schedule information for the owner of the vehicle or the person connected with the owner to use the vehicle, for a vehicle being parked at the parking station in the vicinity of the departure location registered in advance as said replacement vehicle, and for a parking station in the vicinity of the destination location registered in advance as the predetermined parking station (Jameel: ¶39 & ¶48-49 disclose that a user may provide a vehicle use request, via their mobile device, wherein the request corresponds to timeframe that a vehicle is available for pickup nearby the user’s location and able to be dropped off nearby a user’s destination); and registers the second use reservation in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage (Jameel: ¶110-111 disclose registering the reservation in the central database).

In regards to claim 7, Jameel and Taylor teach the car-sharing system of claim 1. Jameel further teaches wherein the plurality of parking stations include parking stations corresponding to home locations of at least some of the plurality of vehicles registered in advance (Jameel: ¶11, ¶46 & ¶55).

In regards to claim 8, Jameel and Taylor teach the car-sharing system of claim 1. Jameel further teaches wherein the processor prioritizes, when registering in the vehicle schedule information in the first storage and in the parking station schedule information in the second storage, a use reservation with respect to the period for the owner of the vehicle or the person connected with the owner to use the vehicle, over a use reservation received from the user terminal of the user (Jameel: ¶87, ¶113 discloses that the system may factor in a priority level when making the use reservations).

In regards to claim 10, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 10.

In regards to claim 11, Jameel and Taylor teach the method of claim 10. Jameel further teaches A non-transitory computer-readable recording medium having an information processing program stored thereon for causing the information processing apparatus to execute the information processing method (Jameel: ¶178).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628